111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 March 2, 2016 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFSÒ Series Trust VIII (the “Trust”) (File Nos. 33-37972 and 811-5262) on behalf of MFSÒ Global Growth Fund and MFSÒ Strategic Income Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and the combined Statement of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 43 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on February 25, 2016. Please call the undersigned at (617) 954-4384 or James Wholley at (617) 954-6124 with any questions you may have. Very truly yours, SUSAN A. PEREIRA Susan A. Pereira Vice President and Senior Counsel SAP/bjn #28531 V1
